                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 01/24/2020
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

MARIA SOLANGE FERRARINI, an                      Case No. 2:19-cv-0096-LGS
individual

              Plaintiff,


      vs.

IPEK IRGIT, an individual, and KIINI, LLC,
a New York limited liability company,

              Defendants.




                    PLAINTIFF’S NOTICE OF MOTION AND
                MOTION TO RECONSIDER JANUARY 9, 2020 ORDER




                                                  Jack M. Rutherford, (Cal. Bar No. 268669)
                                                   RUTHERFORD LAW
                                                  2811 ½ 2nd Avenue
                                                  Los Angeles, California 90018
                                                  Telephone:    (323) 641-0784
                                                  Email:        jmr@rfordlaw.com

                                                  Counsel for Plaintiff Maria Solange
                                                  Ferrarini


Defendants shall file any opposition to Plaintiff's motion to reconsider by February 7, 2020.

The pre-motion conference, scheduled for February 6, 2020, is ADJOURNED to February
20, 2020, at 10:40 a.m.

Dated: January 24, 2020
       New York, New York
       I.      INTRODUCTION

       Plaintiff submits this notice of motion and memorandum in support asking the Court to

reconsider its holding in the January 9, 2020 order denying Defendants’ Motion to Dismiss that

the Complaint asserts an ownership claim because the gravamen of Plaintiff’s complaint was

ownership, not infringement and because it “cannot be decided without adjudication of a genuine

dispute as to the plaintiff’s ownership of the copyright.” ECF No. 111 at 3-5.

       The Court’s holding ignores well-settled copyright law regarding ownership claims and

takes allegations intended to support Plaintiff’s state law claims (allegations of theft and

concealing authorship) as evidence that Plaintiff brings an ownership claim. See id. The Court’s

holding, however, allows Defendants’ theft of Plaintiff’s design to turn her clear infringement

claim into one of ownership. But a co-ownership claim cannot be created by the Defendants’

allegations alone, and Ms. Ferrarini is the sole author of her June 2018 copyright—a claim

Defendants do not even contest.
       II. AN OWNERSHIP CLAIM EXISTS ONLY WHEN AUTHORS INTEND TO
           SHARE AUTHORSHIP

       “The starting point for any claim of joint authorship is the definition of ‘joint work’ in the

copyright statute.” SHL Imaging, Inc. v. Artisan House, Inc., 117 F. Supp. 2d 301, 315 (S.D.N.Y.

Sep. 28, 2000) (citing Childress v. Taylor, 945 F.2d 500, 505 (2d Cir.1991)). The statute defines

“joint work” as “a work prepared by two or more authors with the intention that their contributions

be merged into inseparable or interdependent parts of a unitary whole.” 17 U.S.C. § 101. This

“intent requirement applies to all works of joint authorship” and the intent of both authors at the

time of creation is the touchstone for the analysis. Childress, 945 F.2d at 505-506 (citations

omitted). “[A] work is joint if the authors collaborated with each other, or if each of the authors

prepared his or her contribution with the knowledge and intention that it would be merged with

the contributions of other authors as ‘inseparable or interdependent parts of a unitary hole’”. Id.

(emphases in original).




                                                 2
        “Joint authorship is an affirmative defense,” SHL Imaging, 117 F.Supp.2d at 314, and a

“co-authorship claimant bears the burden of establishing that each of the putative co-authors (1)

made independently copyrightable contributions to the work; and (2) fully intended to be co-

authors.” Thomson v. Larson, 147 F.3d 195, 200 (2d Cir. 1998) (citation omitted). The insistence

on copyrightable contributions by all putative joint authors serves to “prevent spurious claims by

those who might otherwise try to share the fruits of the efforts of a sole author of a work….”

Childress, 945 F.2d at 507.

        Focusing the intent analysis on whether each putative co-author regarded herself as a joint

author with the other “is especially important in circumstances … where one person is indisputably

the dominant author of the work and the only issue is whether that person is the sole author or she

and another [person] are joint authors.” Id. at 508. Moreover, “it is only where the dominant author

intends to be sharing authorship that joint authorship will result.” Id. (emphases in original)

(citation omitted).

        “Examination of whether putative co-authors ever shared an intent to be co-authors serves

the valuable purpose of appropriately confining the bounds of joint authorship by operation of

copyright law, while leaving those not in a true joint authorship relationship with [the] author free

to bargain for an arrangement.” Id. at 509 (the Second Circuit requires “all joint authors to make

copyrightable contributions, leaving those with non-copyrightable contributions to protect their

rights through contract.”) id. at 507. Indeed, Courts have explicitly reserved“[t]hat equal sharing
of rights” enjoyed by true co-authors for relationships where “all participants fully intend to be

joint authors.” Id.

        Not one party in this case has submitted any evidence or argument evidencing an intention

to be joint authors. Indeed, both parties denied such an intention at their respective depositions.

The Court’s holding turns the idea of a joint work on its head, allowing an individual who has

copied a work to legitimize their actions by analyzing the entirely inapplicable defense of joint

authorship. Plaintiff does not and has not brought a claim of joint authorship. If Defendants wish
to use their own copyright registration as a defense to the current allegations of infringement, they


                                                 3
are entitled to do so, but they should not be allowed to blanket their fraud in the legitimacy of a

“joint authorship” claim when no such claim exists because there is no allegation in the complaint

or evidence in the record that any party to this litigation intended either work to be one of joint,

rather than sole, authorship. The Court’s citation to Cole v. Blackwell Fuller Music Publ’g, LLC,

No. 16 Civ. 7014, 2018 WL 4680989, at *5 (S.D.N.Y. Sept. 28, 2018) in support of the proposition

that Defendants’ mere contestation of ownership is “sufficient to find that Plaintiff’s claim is one

for ownership, not infringement” may be true where Plaintiff was an acknowledged co-author of

musical lyrics for years, but turns the doctrine of joint authorship on its head when applied to a

Defendant accused of misappropriating the protected design for herself. Where a dominant author

like Bob Marley refuses to concede co-ownership with a previous joint author like Mr. Cole, it

makes sense to allow his allegation to define the Plaintiff’s claim. But here Defendants are not

dominant authors with a history of joint authorship with the Plaintiff. See Compl. ¶¶34-52. Here

the Defendants misappropriated Plaintiff’s work and simply beat her to registering it, that does not

make them plausible joint authors nor should it allow them to push the possible statute of

limitations period for Plaintiff to bring her infringement claims based on her 2018 copyright

registration further back than the three years required by the statute.

       The Court writes that “Defendants do not concede that Plaintiff owns the copyright.” ECF

No. 111 at 5. But this is not clear from Defendants pleadings as they do not contest Ferrarini’s

June 2018 registration, only that she brings her claims (for infringement) based on that registration
too late. Defendant Irgit admitted at deposition she did not intend her registered work to be a joint

work and Ms. Ferrarini has testified the same regarding her 2018 registration. Defendants have no

factual ability to contest Ferrarini’s ownership of her 2018 copyright registration. Their argument

regarding joint authorship on a motion to dismiss is an affirmative defense they bear the burden of

proving., it should not be allowed to turn Ms. Ferrarini’s claim of infringement into one of

ownership.

       A claim of co-ownership is “distinct from [a] claim of infringement” and even when co-
ownership remedies (e.g. accounting for profits) have been extinguished by the three-year


                                                  4
limitation, the substantive rights of the copyright owner remain, including the right to sue for

infringement. Carell v. Shubert, 104 F.Supp.2d 236, 252 (legislative history of the Copyright Act

showed “Congress intended the statute of limitations under the Copyright Act to extend only to

remedies, and not to substantive rights.”). “While dismissal of an ownership claim as time-barred

bars certain remedies associated with ownership, it does not extinguish the right of a copyright

owner to sue for infringement” for all infringing actions “that occur within three years of filing.”

Id. (citing Zuill v. Shanahan, 80 F.3d 1366 (9th Cir. 1996).

         Further, while sole ownership and infringement claims are often brought together, a

plaintiff is not required to bring an ownership claim if she holds a valid copyright registration: “the

right to sue for infringement is not a remedy flowing from a declaration of sole ownership…. The

only requirement to institute a suit for infringement is a valid copyright registration certificate.”

Carell, 104 F.Supp.2d at 253, n. 14 (noting further that “a declaration of sole ownership” does not

guarantee success and “is often brought peripherally to an infringement claim because it provides

an option for an expedited hearing.”).

         Finally, where plaintiff successfully articulates a cause of action for infringement that is

separate and distinct from an ownership claim, “[t]he gravamen of plaintiff’s copyright claims is

infringement, not ownership” and the “defendants’ claim to joint authorship cannot preclude

plaintiff’s assertions of [infringement].” Carell, 104 F.Supp.2d at 256 (rejecting at page 254

defendants’ attempts to portray gravamen of the complaint as ownership through citation to
“inapplicable” cases in which the plaintiff could not state a claim for infringement) (emphases

mine).
         III.   KWAN AND ARCHIE COMICS INVOLVED ACKNOWLEDGE JOINT
                AUTHORS

         The Court relies in part on Kwan v. Schlein, 634 F.3d 224, 228 (2d Cir. 2011) and
Narrative Ark Entm’t LLC v. Archie Comic Publications, Inc., No. 16 Civ. 6109, 2019 WL 4142362,

at *4 (S.D.N.Y. Aug. 29, 2019), to hold the Complaint asserts an ownership claim because “it cannot

be decided without adjudication of a genuine dispute as to the plaintiff’s ownership of the copyright.”



                                                  5
ECF No. 111 at 4. As noted above, a genuine dispute regarding authorship must first meet the

copyright law’s definition of joint authorship. 17 U.S.C. § 101 (defining “joint work” as “a work

prepared by two or more authors with the intention that their contributions be merged into

inseparable or interdependent parts of a unitary whole.”); Childress, 945 F.2d at 505-06 (“[A]

work is joint if the authors collaborated with each other, or if each of the authors prepared his or

her contribution with the knowledge and intention that it would be merged with the contributions

of other authors as ‘inseparable or interdependent parts of a unitary hole.’”); SHL Imaging, 117 F.

Supp. 2d at 315.

         Kwan and Archie both involved clear and acknowledge joint works. Kwan was previously

recognized as a joint author by the dominant author, 634 F.3d at 228-229, and in Archie, the

original creator of Sonic the Hedgehog created those works while employed by Archie Comics,

who was later sued for infringement and had a valid ownership dispute with the creator’s

transferor, Narrative Ark Entertainment, 2019 WL 4142362 at *2-3.

         IV.    CONCLUSION

         Defendants do not challenge the validity of Plaintiff’s copyright. Instead, they inexplicably

attempt to bootstrap the inapplicable affirmative defense of co-authorship onto Plaintiff’s

pleadings and convert her infringement claims into one for ownership of a copyright registration

she clearly and uncontestably owns. This is merely an attempt to push the statute of limitations

back far enough to extinguish Plaintiff’s claims and it should not be countenanced by the Court.
The law of joint authorship should not be applied in this manner as it only justifies Defendants

fraud.

         Ms. Ferrarini and Defendants are not, never were, and never contemplated being co-

authors. Ferrarini’s infringement claims are for infringement alone and are limited to the three

years prior to filing of her suit. Plaintiff respectfully requests the Court reconsider and reissue this

portion of its opinion.

         DATE: January 23, 2020
                                                        Respectfully submitted,


                                                   6
    /s/Jack M. Rutherford
    Jack M. Rutherford, 268669
     RUTHERFORD LAW
    2811 ½ 2nd Avenue
    Los Angeles, California 90018
    Telephone:     (323) 641-0784
    Email: jmr@rfordlaw.com

    Counsel for Plaintiff Maria Solange
    Ferrarini




7
